DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-19-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 03-10-22.
Claims 1, 7, 11 and 12 are amended.
Claims 13-23 are canceled.

Response to Arguments
Applicant's arguments filed 03-10-22 have been fully considered but they are not persuasive.
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the amended claim 1 is still under the disclosure of Lee et al. See detailed rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20130180766).
Re Claim 1, Lee show and disclose
	A printed circuit board comprising: 
a first insulating layer (182 with 186, fig. 15); 
a first circuit layer (110, fig. 15) disposed on one surface of the first insulating layer; 
a second insulating layer (120, fig. 15) disposed on the first insulating layer and covering at least a portion of the first circuit layer; 
a via conductor (via 140, [0073], fig. 15) passing through the second insulating layer and connected to the first circuit layer; 
a via land (via connection pad 130, [0073], fig. 15) connected to the via conductor in an upper portion of the via conductor; and 
a second circuit layer (170. fig. 15) disposed on the second insulating layer and connected to the via land, 
wherein a width of an upper surface of the via conductor (width of upper surface of via conductor 140, fig. 15) is smaller than a width of a lower surface of the via land (width of lower surface of via connection pad 130, fig. 5) at a first interface (interface between via conductor 140 and via connection pad 130, fig. 15) where the via conductor and the via land are in contact with each other (connected, fig. 15).
Re Claim 2, Lee show and disclose
The printed circuit board of claim 1, further comprising a third circuit layer (110 under 182 with 186, fig. 15) disposed on the other surface of the first insulating layer.
Re Claim 3, Lee show and disclose
The printed circuit board of claim 1, wherein the via land is disposed in a position in which at least a portion of the via conductor overlaps with the via land (fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., in view of Tsukamoto et al. (US 20040178492).
Re Claims 4-5, 8 and 10, Lee show and disclose
The printed circuit board of claim 1,
Lee does not disclose 
wherein the via conductor has substantially the same cross-sectional area in a stacking direction of the first insulating layer and the first circuit layer; wherein the via land has a tapered shape; wherein a width of the via land is greater than a width of the via conductor; wherein a thickness of the via conductor is greater than a thickness of a portion of the second insulating layer disposed on the first circuit layer.
Tsukamoto teaches a device wherein
the via conductor (cylinder via 19a with width or diameter of the cross-section is substantially maintained to be the same in the downward direction, fig. 8C) has substantially the same cross-sectional area in a stacking direction of the first insulating layer and the first circuit layer; the via land has a tapered shape (tapered via pad 17a on via 19a, fig. 8C); wherein a width of the via land is greater than a width of the via conductor (fig. 8C); wherein a thickness of the via conductor is greater than a thickness of a portion of the second insulating layer disposed on the first circuit layer (via conductor through insulation layer 131b, and thicker than 131b, fig. 9E).
Therefore, it would have been obvious to one having ordinary skill in the art to use straight via with tapered via land as taught by Tsukamoto in the electronic device of Lee, in order to be able to have variety design choice of shapes of the via and via land and thickness of the via for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Re Claim 6, Lee show and disclose
The printed circuit board of claim 4, wherein the second circuit layer and the via land have a second interface (between 170 and 130, fig. 15) where the second circuit layer and the via land are in contact with each other.
Re Claim 7, Lee and Tsukamoto disclose
A printed circuit board comprising: 
a first insulating layer; a first circuit layer disposed on one surface of the first insulating layer; a second insulating layer disposed on the first insulating layer and covering at least a portion of the first circuit layer; a via conductor passing through the second insulating layer and connected to the first circuit layer; a via land connected to the via conductor in an upper portion of the via conductor; and a second circuit layer disposed on the second insulating layer and connected to the via land, the via conductor and the via land have a first interface where the via conductor and the via land are in contact with each other, and the second circuit layer and the via land have a second interface where the second circuit layer and the via land are in contact with each other, (rejected same as in rejection of claims 1-3 and 6 above), and
wherein the via conductor has substantially the same cross-section area in a stacking direction of the first insulating layer and the first circuit layer, the second interface has a relatively large slope, compared to a lateral surface of the via conductor, in a thickness direction (rejected same as in rejections of claims 4-5 above, as via connection pad use the tapered via pad 17a and via conductor use cylinder via 19a of Tsukamoto).
	Re Claim 9, Lee show and disclose
The printed circuit board of claim 8,
Lee does not disclose 
wherein the first interface is coplanar with an upper surface of the second insulating layer (the difference is Lee has a seed layer 160 on upper surface of insulation layer 120. fig. 15).
Tsukamoto teaches a device wherein
the first interface (between 17a and 19a, fig. 8C) is coplanar with an upper surface of the second insulating layer (13A, FIG. 8C).
Therefore, it would have been obvious to one having ordinary skill in the art to make the interface between via and via land coplanar with upper surface of the insulation layer as taught by Tsukamoto in the electronic device of Lee, (just omit the seed layer as in fig. 8C of Tsukamoto), in order to simplify the process for the electronic device; since with or without a plating seed layer is just a designer’s choice, and both are well-known and common in the art.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Tsukamoto, further in view of in view of Qin et al. (US20140229783).
Re Claims 11 and 12, Lee show and disclose 
A printed circuit board comprising: 
a first insulating layer; a first circuit layer disposed on one surface of the first insulating layer; a second insulating layer disposed on the first insulating layer and covering at least a portion of the first circuit layer; a via conductor passing through the second insulating layer and connected to the first circuit layer; a via land connected to the via conductor in an upper portion of the via conductor; and a second circuit layer disposed on the second insulating layer and connected to the via land, wherein the via conductor and the via land have a first interface where the via conductor and the via land are in contact with each other (rejected same as in rejections of claims 1-3 above); and 
the via conductor has substantially the same cross-sectional area in a stacking direction of the first insulating layer and the first circuit layer, the via land has a tapered shape, and a width of the via land is greater than a width of the via conductor (rejected same as in rejections of claims 4-5 above, as via connection pad use the tapered via pad 17a and via conductor use cylinder via 19a of Tsukamoto),
Lee and Tsukamoto do not disclose
wherein the first interface is disposed on at least a portion of an upper surface and at least a portion of a lateral surface of the via conductor; wherein the via land is in contact with at least a portion of a lateral surface of the via conductor.
Qin teaches a device wherein
the first interface (between via pad 230 and via conductor 120, fig. 1-2) is disposed on at least a portion of an upper surface and at least a portion of a lateral surface of the via conductor (fig. 1-2); the via land (via pad 230, fig. 2) is in contact with at least a portion of a lateral surface of the via conductor (120, fig. 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art to arrange the via land cover the via conductor, in order to have variety design choice of way to arrange the via land and via conductor for the electronic device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848